  Case 18-30555        Doc 44     Filed 03/28/19 Entered 03/28/19 19:24:10             Desc Main
                                   Document     Page 1 of 23



                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 IN RE:
                                                        CASE NO. 18-30555
 ANTHONY JOSEPH GRIER
                                                        CHAPTER 13
                DEBTOR


             MOTION FOR RELIEF FROM AUTOMATIC STAY (PROPERTY)
                OR IN THE ALTERNATIVE ADEQUATE PROTECTION
                              {No Protest Motion}

        U.S. Bank National Association as Trustee for Structured Asset Securities Corporation

Mortgage Pass-Through Certificates Series 2005-RF6 (“Creditor”), a secured creditor in the

above-captioned case, hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the

automatic stay or in the alternative for adequate protection with respect to certain property having

an address of 843 Arbor Hill Drive, Stone Mountain, Georgia 30088 (the “Property”), for all

purposes allowed by the Note (defined below), the Deed of Trust (defined below), and applicable

law, including but not limited to the right to foreclose. In further support of this Motion, Creditor

respectfully states:

        1.      On or about April 12, 2018 (the “Petition Date”), Anthony Joseph Grier (the

“Debtor”) filed a petition under Chapter 13 of Title 11 of the U.S. Code.

        2.      This Court has jurisdiction to hear this matter and enter a final order pursuant to 28

U.S.C. §§ 157 and 1334; and 11 U.S.C. § 362.

        3.      On or about June 12, 1995, Anthony J. Grier executed that certain Note in the

original principal amount of $70,800.00 (the “Note”). A copy of the Note is attached hereto as

Exhibit “A.”
  Case 18-30555       Doc 44     Filed 03/28/19 Entered 03/28/19 19:24:10          Desc Main
                                  Document     Page 2 of 23



        4.     Pursuant to that certain Deed of Trust recorded in the DeKalb County, North

Carolina Register of Deeds in Book 8640 at Page 574 (the “Deed of Trust”), all amounts owed

under and with respect to the Note (the “Obligation”) are secured by the Property. A copy of the

Deed of Trust is attached hereto as Exhibit “B.”

        5.     Mr. Cooper services the Obligation. In the event the automatic stay is modified,

this case dismisses, and/or the debtor obtains a discharge and a foreclosure action is commenced

on the Property, the foreclosure will be conducted in the name of U.S. Bank National Association

as Trustee for Structured Asset Securities Corporation Mortgage Pass-Through Certificates Series

2005-RF6. Creditor is the original mortgagee or beneficiary or the assignee of the security

instrument for the referenced loan. Creditor, directly or through an agent, has possession of the

Note.

        6.     A Chapter 13 Plan was confirmed on August 29, 2018.

        7.     The Plan requires the Debtor to make the monthly mortgage payments to Creditor

pursuant to the terms of the Note.

        8.     The following chart sets forth the number and amount of post-petition payments

due pursuant to the terms of the Note that have been missed as of March 8, 2019:

 Number of        From               To                Monthly             Total Amounts
 Missed                                                Payment             Delinquent
 Payments                                              Amount
 5                November 1,        March 1, 2019     $816.40             $4,082.00
                  2018
                                             Less partial payments (suspense balance): $0.00
                                                                            Total: $4,082.00**
        9.     A payment history is attached hereto as Exhibit “C.”

        10.    The estimated market value of the Property is $90,400.00. The basis for such

valuation is Schedule A.

        11.    Upon information and belief, the payoff amount as of March 8, 2019 is $37,773.45.
  Case 18-30555       Doc 44       Filed 03/28/19 Entered 03/28/19 19:24:10            Desc Main
                                    Document     Page 3 of 23



       12.     Cause exists for relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1)

because Creditor’s interest in the Property is not adequately protected.

       WHEREFORE, Creditor prays that this Court issue an Order terminating or modifying the

stay and granting the following:

       1.      Relief from the stay for all purposes allowed by the Note, the Deed of Trust, and

applicable law, including but not limited to allowing Creditor (and any successors or assigns) to

proceed under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain

possession of the Property and any and all other collateral pledged under the Deed of Trust.

       2.      That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       3.       Creditor specifically requests permission to communicate with the Debtor and

Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law.

       4.      That Creditor be entitled to recover its reasonable fees and expenses incurred in

connection with seeking the relief requested in this Motion.

       5.      In the alternative, Creditor requests that this Court enter an order providing Creditor

with adequate protection of its interests in the Property.

       6.      For such other relief as the Court deems proper.

       This 28th day of March, 2019.
                                            /s/ Neil D Jonas
                                            Neil D Jonas (N.C. Bar No. 31622)
                                            Attorney for Creditor
                                            8757 Red Oak Blvd., Suite 150
                                            Charlotte, NC 28217 704-369-0676
                                            ncbkr@brockandscott.com
  Case 18-30555       Doc 44    Filed 03/28/19 Entered 03/28/19 19:24:10           Desc Main
                                 Document     Page 4 of 23



                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 IN RE:
                                                     CASE NO. 18-30555
 ANTHONY JOSEPH GRIER
                                                     CHAPTER 13
                DEBTOR


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18)
years of age and that the MOTION FOR RELIEF FROM AUTOMATIC STAY AND NOTICE
OF MOTION in the above captioned case were this day served upon the below named persons by
mailing, postage prepaid, first class mail a copy of such instrument to each person(s), parties,
and/or counsel at the addresses shown below:

Anthony Joseph Grier
5426 Dolphin Lane
Charlotte, NC 28215

David William Hands
3558 N. Davidson Street
Charlotte, NC 28205

Warren L. Tadlock
5970 Fairview Road, Suite 650
Charlotte, NC 28210



This 28th day of March, 2019.


                                                            /s/ Neil D Jonas
                                                            Neil D Jonas
                                                            8757 Red Oak Blvd., Suite 150
                                                            Charlotte, NC 28217
                                                            704-369-0676
                                                            bankruptcy@brockandscott.com
  Case 18-30555      Doc 44     Filed 03/28/19 Entered 03/28/19 19:24:10           Desc Main
                                 Document     Page 5 of 23



                      UNITED STATES BANKRUPTCY COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION


 IN RE:
                                                     CASE NO. 18-30555
 ANTHONY JOSEPH GRIER
                                                     CHAPTER 13
                DEBTOR


              NOTICE OF MOTION AND OPPORTUNITY FOR HEARING
                   {No Protest Motion Pursuant to 11 U.S.C. § 362}

    TO THE DEBTOR, DEBTOR’S ATTORNEY, TRUSTEE AND ALL PARTIES IN
                              INTEREST

       THIS NOTICE IS HEREBY GIVEN of a Motion for Relief from Automatic Stay filed
simultaneously herewith in the above-captioned case, a copy of which is attached to herein, and;

       NOTICE IS FURTHER GIVEN that this motion may be allowed pursuant to U.S.C. §
362(e) without a hearing or further notice provided no response and request for a hearing is made
by the parties in interest in writing to the U.S. Bankruptcy Court Clerk of Court at North
Carolina - Western - Charlotte, 401 West Trade Street Room 111, Charlotte, NC 28202
within FOURTEEN (14) DAYS from the date of this notice, and;

         NOTICE IS FURTHER GIVEN that if a response and request for a hearing is filed by a
party in interest named herein, in writing within the time indicated, a hearing will be conducted
in the Charlotte Division of the U.S. Bankruptcy Court Western District of North Carolina,
located North Carolina - Western - Charlotte, 401 West Trade Street Room C1-5,
Charlotte, NC 28202 on April 23, 2019 at 9:30 am. If no response for a hearing is timely
filed, this Court may rule on the Motion exparte without further notice. Any party requesting a
hearing shall appear at the hearing in support of such an objection or may be assessed with costs
of Court.

This 28th day of March, 2019.

                                                    Brock and Scott, PLLC

                                                    /s/ Neil D Jonas
                                                    Neil D Jonas (N.C. Bar No. 31622)
                                                    8757 Red Oak Blvd., Suite 150
                                                    Charlotte, NC 28217
                                                    704-369-0676
                                                    bankruptcy@brockandscott.com
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                          Document     Page 6 of 23
      Exhibit A
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                          Document     Page 7 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                          Document     Page 8 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                          Document     Page 9 of 23
  Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                           Document      Page 10 of 23



Exhibit B
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 11 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 12 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 13 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 14 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 15 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 16 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 17 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 18 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 19 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 20 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 21 of 23
Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                         Document      Page 22 of 23
       Case 18-30555   Doc 44   Filed 03/28/19 Entered 03/28/19 19:24:10   Desc Main
                                Document      Page 23 of 23



EXHIBIT C
